TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00094-CV



                            Affordable Life Plans, LLC, Appellant

                                                  v.

                             Dell Financial Services, LLC, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GN-16-000544, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed, joint motion to dismiss this appeal. The parties state

that they have reached an agreement and have settled all matters in this case and request that this

Court dismiss this appeal. Accordingly, we grant the parties’ motion and dismiss this appeal. See

Tex. R. App. P. 42.1(a)(2)(A).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed on Joint Motion

Filed: July 19, 2017